t c memo united_states tax_court polly paul mcmahon petitioner v commissioner of internal revenue respondent docket no filed date polly paul mcmahon pro_se jordan s musen and amy a campbell for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the chief special_trial_judge panuthos chief special_trial_judge this matter is before the court on the parties' cross-motions to dismiss for lack of jurisdiction respondent contends that this case should be dismissed on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 while petitioner contends that dismissal should be based on respondent's failure to issue a valid notice_of_deficiency as required under sec_6212 there being no dispute that we lack jurisdiction over the petition filed herein we must resolve the parties' dispute respecting the proper ground for dismissal background on or about date petitioner filed a joint federal_income_tax return with her husband terry mcmahon for the taxable_year listing her address as ingleside avenue macon georgia the ingleside avenue address petitioner did not file tax returns for the taxable years or in date petitioner filed joint federal_income_tax returns with terry mcmahon for the taxable years and listing her address as s freya spokane washington during the period date through date revenue_agent charles caraway conducted an examination concerning petitioner's tax_liability for the taxable years and by letter dated date revenue_agent caraway invited petitioner to meet with him on date petitioner did not appear for the meeting after attempting to contact petitioner by telephone revenue_agent caraway received a letter from terry mcmahon purportedly acting as petitioner's attorney-in-fact requesting that revenue_agent caraway not communicate with petitioner until after date that letter had the ingleside address as the return address revenue_agent caraway made another attempt to arrange a meeting with petitioner but apparently received no response in date revenue_agent caraway prepared substitute returns computing petitioner's tax_liability for the years and closed his file and forwarded the matter to respondent's district director's office in atlanta georgia during the period may through date revenue_agent randie bodner then assigned to respondent's collection_division in macon georgia was responsible for collecting taxes from petitioner and terry mcmahon for the years through on date revenue_agent bodner made a field visit to the ingleside avenue address and was advised by a receptionist at that address that the mcmahons had moved to a new address on ingleside avenue revenue_agent bodner proceeded to ingleside avenue where she found terry mcmahon loading a moving truck terry mcmahon advised revenue_agent bodner that although the mcmahons were using ingleside avenue as an office they were in the process of moving and were trying to find an acceptable space in a nearby apartment complex due to uncertainty as to where they would be moving terry mcmahon was unable to provide revenue_agent bodner with a new address but advised that he would provide her with a forwarding address soon revenue_agent bodner took a partial financial statement from terry mcmahon which includes a notation that the mcmahons sold the property located pincite ingleside avenue revenue_agent bodner made an appointment for terry mcmahon to visit her office on date on date terry mcmahon advised revenue_agent bodner that he would not be able to attend their meeting because he would be out of town revenue_agent bodner did not hear from terry mcmahon again until she located him in spokane washington on date revenue_agent bodner had no contact with revenue_agent caraway during the period in question due to uncertainties as to where the mcmahons would be moving terry mcmahon arranged to have mail addressed to ingleside avenue forwarded to a private mail box that he opened with mail boxes etc in macon georgia terry mcmahon planned to contact mail boxes etc periodically for the purpose of having such mail forwarded to him at his new location mail boxes etc moved its facilities from forsyth rd suite in macon georgia to zebulon rd in the same city on date respondent mailed a notice_of_deficiency to petitioner by certified mail determining deficiencies in and additions to petitioner's federal income taxes for the years and in the amounts as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the notice_of_deficiency was mailed to petitioner at the ingleside avenue address on date the notice_of_deficiency was forwarded to ingleside avenue on date the notice_of_deficiency was forwarded to mail boxes etc forsyth rd suite macon georgia on date the notice_of_deficiency was forwarded to mail boxes etc zebulon rd macon georgia on date christie shackleford an employee of mail boxes etc accepted delivery of the envelope bearing the notice_of_deficiency the envelope bearing the notice_of_deficiency was eventually forwarded to petitioner in spokane washington the record does not reflect the date that petitioner personally received the notice_of_deficiency petitioner filed a petition for redetermination with the court on date the petition arrived at the court in an envelope bearing a u s postmark dated date at the time the petition was filed petitioner resided in spokane washington as indicated respondent filed a motion to dismiss for lack of jurisdiction alleging that petitioner failed to file her petition within the 90-day period prescribed in sec_6213 petitioner filed an objection to respondent's motion to dismiss alleging that the deficiency_notice was not mailed to her correct last_known_address which she identifies as the ingleside avenue address respondent filed a response to petitioner's objection countering that the deficiency_notice was mailed to petitioner's last_known_address petitioner filed a motion to dismiss for lack of jurisdiction on the ground that the notice_of_deficiency is invalid a hearing was conducted in this case in washington d c counsel for respondent appeared at the hearing and presented argument in support of respondent's motion to dismiss although petitioner did not appear at the hearing her position is clearly articulated in her motion to dismiss her objection to respondent's motion to dismiss as well as other papers filed herein discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 respondent mailed the notice_of_deficiency to petitioner on date the envelope bearing the petition was postmarked date and the petition was filed by the court on date the 90-day period prescribed in sec_6213 for filing a timely petition in this case expired on tuesday date which date was not a holiday in the district of columbia given that the petition was neither mailed nor filed prior to the expiration of the 90-day statutory period for filing a timely petition it follows that we lack jurisdiction over the petition sec_6213 sec_7502 rule a c see normac inc v commissioner supra the question presented is whether dismissal of this case should be premised on petitioner's failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 74_tc_377 petitioner contends that the notice is invalid because it was not mailed to her last_known_address although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite in this regard petitioner contends that terry mcmahon's conversation with revenue_agent bodner on date provided respondent with clear and concise notice of petitioner's change_of address to ingleside avenue considering all the facts and circumstances we need not resolve whether respondent was provided with clear and concise notice of petitioner's change_of address as explained in greater detail below we conclude that even assuming arguendo that the ingleside avenue address constituted petitioner's last_known_address the notice_of_deficiency was delivered to that address without prejudicial delay it is well settled that although a deficiency_notice properly mailed to a taxpayer's last_known_address provides the commissioner with a safe_harbor under sec_6212 an improperly addressed notice is nonetheless valid if the taxpayer receives actual notice of the commissioner's deficiency determination in a timely fashion ie without prejudicial delay see 81_tc_65 erroneously addressed notice is valid under sec_6212 where the taxpayer received the notice days after it was mailed consistent with the foregoing the court_of_appeals for the ninth circuit the court to which this case is appealable observed reading the interrelated sections of the code as an integrated whole it is apparent that the legislative plan contemplates that actual notice of the deficiency should be given where such can reasonably be achieved and that the mailing authorized by sec_6212 is a means to that end a mailing that effectively results in actual notice is what is apparently contemplated by the legislative plan 527_f2d_754 9th cir affg 57_tc_102 as previously discussed respondent mailed the notice_of_deficiency to petitioner pincite ingleside avenue on date the notice was forwarded to the ingleside avenue address one day later however consistent with terry mcmahon's directions all mail addressed to ingleside avenue including the notice_of_deficiency was forwarded to mail boxes etc delivery of the envelope bearing the notice was accepted by an employee of mail boxes etc on date the notice_of_deficiency was later forwarded by mail boxes etc to petitioner in spokane washington notwithstanding the circuitous route by which the notice_of_deficiency arrived at mail boxes etc it is evident that the mailing of the notice_of_deficiency to ingleside avenue did not materially affect the delivery of the notice to petitioner the notice was forwarded to and arrived without apparent delay pincite ingleside avenue the address which petitioner has identified as her last_known_address see yusko v commissioner supra pincite see also needham v commissioner tcmemo_1993_ the notice was destined to be forwarded again to mail boxes etc even if it had been addressed to petitioner pincite ingleside avenue the notice_of_deficiency was actually received at mail boxes etc on date--only days after the notice was mailed although the record does not reveal the exact date that mail boxes etc forwarded the notice_of_deficiency to petitioner such factor would not affect the result in this case petitioner does not dispute that mail boxes etc was authorized to accept delivery of the deficiency_notice on her behalf if mail boxes etc delayed sending the notice_of_deficiency to petitioner any prejudice is attributable to the inaction of her agent as we see it such inaction like that of a taxpayer who refuses to accept delivery of a notice_of_deficiency would not render the notice invalid see eg 87_f3d_273 9th cir affg tcmemo_1994_344 55_f3d_216 6th cir affg tcmemo_1993_143 in sum even assuming arguendo that petitioner's last_known_address was ingleside avenue as she contends we conclude that the notice_of_deficiency was delivered to that address without prejudicial delay consequently we will grant respondent's motion to dismiss for lack of jurisdiction and we will deny petitioner's motion to dismiss for lack of jurisdiction although petitioner cannot pursue her case in this court she is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction and denying petitioner's motion to dismiss for lack of jurisdiction and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
